Pfeifer, J.,
dissenting. The majority has elevated Greener’s law (“Never argue with a man who buys ink by the barrel”) over the thoughtful and time-tested Ohio law regarding the privacy of delinquency proceedings. The majority’s message today: if the newspaper wants in, it gets in. We have moved from a point where it was in a judge’s discretion whether a delinquency hearing would be private to a point where the local media decide whether the hearing is interesting enough to cover.
The media should not be blamed here. They have a role and a job to perform — to provide information to the public. They cannot be faulted for attempting to carry out that duty. However, this court also has a job to do — to act as stewards of the judicial system in this state. We have a duty to see that the aspirations of our court system are achieved. In regard to juvenile courts, we are guided by R.C. 2151.01(B), which calls on courts to liberally interpret the juvenile laws “[t]o protect the public interest in removing the consequences of criminal behavior and the taint of criminality from children committing delinquent acts and to substitute therefor a program of supervision, care, and rehabilitation.” R.C. 2151.35(A) allows for the exclusion of the general public “[i]n the hearing of any case.” Juv.R. 27(A), promulgated by this court as part of its rule-making authority, states the same thing. Judge Henry stayed true to the intent of our juvenile justice system in making his decision. This court, however, has somehow lost its way.
As it applies to J.H., the effect of the majority’s holding is somewhat negligible. Her name and picture have already been published in newspapers. However, this case is not just about J.H.; it is about the unique role of our juvenile courts as instruments of real rehabilitation. Yes, there are bad kids who appear in juvenile court. There are also a lot of good kids, who will become good citizens, who go through the system. There are kids whose time before a juvenile judge might seem pleasant compared to the unique justice that can be meted out by disappointed parents. Those kids we never see in court again. And those kids are the ones put in the most jeopardy by this court’s ruling today.
*90For after today, if the local newspaper wants to sit in on a delinquency hearing, it probably can. How many parents can meet the evidentiary burden placed upon them by this court? How many parents will be able to afford the psychologist and social worker the majority seems to require to testify about what we all know — that publicizing a mistake, or an alleged mistake, can be devastating to a child? The whole structure of the juvenile justice scheme is built around that premise. The majority opinion seems to mock Judge Henry’s assertion that the harm of being branded a murderer is self-evident. The idea that it is somehow not self-evident is incredible.
If the juvenile court finds probable cause to believe that J.H. committed the charged offenses, it must transfer her to common pleas court so that she may be tried as an adult. If this occurs, the majority writes, “the proceedings will be presumptively open” and “the need for confidentiality will dissipate.” On the other hand, if the trial court does not find probable cause, the need for confidentiality is greater, but that confidentiality has been lost if the proceedings were public. Then we are left with an innocent youth who has been publicly associated with a heinous crime. Certainly, Judge Henry knew that if J.H. were bound over, the newspapers would eventually get their story. And if she were not bound over, J.H. could escape the unjustified taint of a ruthless killing.
Juvenile judges are given discretion for a reason. They deal with these special cases every day. They know the public pressures and probable public responses of their communities. They know children and how they react to the system, and they have had at least a chance to know a little about the accused. Judge Henry employed all of that experience and used all of that information when he made a brave decision. He ruled against an ink-stained colossus, and likely contravened the wishes of his community, when he determined that J.H. deserved to retain her childhood at least until he could determine whether there was probable cause to believe that she had committed an egregiously adult act. Judge Henry made a tough decision, not a wrong one.
I regret that a case this important was decided on the briefs without the benefit of a court conference. An important part of how we normally decide cases, the interplay and exchange of ideas between justices, was not employed here. Regrettably, an emergency vote was called on a case that I believe marks a sea change about how we deal with juveniles in this state. In making this speedy decision my colleagues adopt their own corollary to Greener’s Law— “Never make a man who buys ink by the barrel wait.”